DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claim(s) recite(s) mathematically correcting a weight reading for tilt angle and positional related errors. This judicial exception is not integrated into a practical application because there is no machine or device recited for collecting the data or carrying out the calculations (the claims literally read upon a college freshman mentally contemplating a physics 101 exam question). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no mention of a physical device until dependent claim 8, and claim 8 merely recites the technological environment that the method is intended to be used in.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kenmochi (US PGPub # 2008/0264141) in view of Vitunic et al (US # 4,909,338). The Kenmochi reference discloses that it was well known in the art to correct a weighing signal based on measured pitch and roll angle of a weighing scale platform (¶ 0050). The fact that the tilt of a weighing scale platform can affect the amount of weight felt by the load sensor was known from basic physics, and the correction factor could easily be calculated using basic trigonometry by any freshman physics student. The Vitunic reference teaches that it was common knowledge that the placement position of a load on the scale platform relative to the weight sensor affected the weight reading and needed to be corrected for (the so-called “corner load” problem) by calculating correction coefficients (Col. 6, ll. 32-57). It would have been obvious to the ordinary practioner to combine these two known methods of correcting a weight signal for known errors, as covered by the steps in claim 1, to produce a more accurate weight reading.
The equations mentioned in claims 1-3 and 5-7 are derived from basic physics, and would be inherent to any method of calibrating any conventional weighing scale (See Vitunic, column 6, ll. 40-45).
With respect to claim 4, the Vitunic reference describes how the scale structure acquires the placement position of the calibration weight (Col. 6, 9-31).
With respect to claim 8, obviously any calibration program will be stored in a computer readable medium.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other references cited but not applied show correcting a scale for out of level or corner loading errors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/               Primary Examiner, Art Unit 2856